 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndependent Printing Company, Inc., A Wholly Owned-Subsidiary of Automatic Data Processing, Inc. andSydney B. Brown.Case 29-CA-2875September 25, 1973DECISION AND ORDERBy MEMBERS FANNING, KENNEDY, AND PENELLOOn April 30,1973, Administrative Law Judge AnneF. Schlezinger issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.MEMBER FANNING, concurring:I concur in the result since, apart from any otherconsideration, I find that the General Counsel has notproved by a preponderance of the evidence that theRespondent was discriminatorily motivated.tThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefully examined therecord and find no basis for reversing her findings.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge: Uponthe basis of a charge and an amended charge filed re-spectively on May 12 and 18, 1972,' by Sydney B. Brown,All dates hereinafter refer to 1972 unless otherwise indicated.an individual, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 29(Brooklyn, New York), issued a complaint dated October16.The complaint alleges in substance that IndependentPrinting Company, Inc., a Wholly Owned Subsidiary ofAutomatic Data Processing, Inc.,2 referred to herein as theRespondent or the Company, transferred Brown to anotherlocation, causing loss of his position as shop steward andloss of overtime work, and discharged and failed and re-fused to reinstate him, because of his activities on behalf ofLocal 966, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers, herein called the Union,and other protected concerted activities, in violation of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act. Inits answer, duly filed, the Respondent admits some of thefactual allegations of the complaint, but denies the commis-sion of the alleged unfair labor practices.istrative Law Judge at Brooklyn, New York, on December5, 6, and 7, 1972, and January 8, 9, 10, 18, and 19, 1973. Allthe parties appeared at the hearing and were afforded fullopportunity to be heard, to present evidence, and to exam-ine and cross-examine witnesses.3 Subsequent to the hear-ing, and pursuant to extensions of time granted at therequest of the parties, the General Counsel and the Respon-dent filed briefs on or about March 19, 1973, which havebeen fully considered.4Upon the entire record in this proceeding and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent, which is a corporation duly organizedunder,and existingby virtueof, the laws of the State of NewYork,maintains its principal office and place of business at215 East 42nd Streetin New York City. It also maintainsvarious other places of business in the State of New York,including a plant in LongIsland City,Queens,New York,referred to herein as the Long Island City plant, and abranch at 215 MadisonAvenue in New York City,referredto herein as the Madison Avenuebranch,where it is, andhas been at all times material herein,engaged in providingprinting and duplicationworkservice and related services.The Respondent,in the course and conduct of its businessoperations,annually derives gross revenues therefrom inexcess of $500,000, and it purchases papers, inks, and otherZ The name appears as corrected at the hearing.3Counsel for the Union entered his appearanceas counsel for certainindividuals connected with the Union who had been subpenaedas witnessesby the Respondent. As testimony presented by the General Counsel and theRespondent related to the Union's role in the events herein issue,counselfor the Union was permitted, over the objections of the General Counsel, toexamine witnessesand to introduce into evidence relevant documentarymaterial.4 The Respondent also filed, on March 7, 1973, a motion to correct tran-script, which points out that the record fails to show that the Union's Exh.5 was admitted into evidence, and lists a number of transcript corrections.The motion, which is unopposed, is hereby granted; the record is accordinglycorrected to show that Union Exh. 5, which is in the exhibitfolder,wasadmitted into evidence.206 NLRB No. 34 INDEPENDENT PRINTING COMPANY, INC.goods and materials valued in excess of $50,000 which itcauses to be transported and delivered to its places of busi-ness in New York State directly from States other than theState of New York_ The complaintalleges, the Respondentin itsanswer admits, and I find that the Respondent is, andat all times material herein has been, an employer engagedin commerce and in an industry affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDI find, as the complaint alleges and the Respondent in itsanswer admits, that Local 966, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers, is,and at all times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that the Union is the collective-bargaining representative of the Respondent's employees atits various locations; that the current collective-bargainingcontract, effective from January 16, 1972, to January 15,1975, provides for grievance and arbitration procedures;that Brown, prior to about April 19, was employed at theLong Island City plant, was the shop steward at that plant,and served on the Union's negotiating committee betweenabout November 1, 1971, and March 31, 1972; that Brownprotested the Respondent's failure and refusal, betweenabout April 15 and 18, to grant him overtime work to whichhe was entitled under thetermsof the contract and by virtueof his seniority; that on or about April 19 the Respondenttransferred Brown to its Madison Avenue branch,as a re-sult of which he lost his shop steward position and wasassigned less overtime work than he would have performedat Long Island City; that on or about May 12 the Respon-dent discharged Brown and has since then failed and re-fused to reinstate him; that the Respondent transferred anddischarged Brown because of his protest about overtimework and his Union and other protected concerted activi-ties;and that the Respondent thereby interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, and discriminatedin regard to the hire and tenure and terms and conditionsof employment of its employees, in violation of Section8(a)(l) and (3) of the Act .5The Respondent in its answer admits many of the factualallegations of the complaint, including the allegation thatMel Heiner,6 Michael Heller, Albert Adinolfi, John Phelan,7s Thecharge alleges that Brown was transferred from one location toanother because of his membership in and activities on behalf of the Union.The amended charge alleges that Brown was transferred to a different loca-tion and less desirable working conditions,and later discharged,because ofhis activities as shop steward forthe Union,other protected activities, andattempting to enforce the collective-bargaining contract.There are no allega-tions in the charges or complaint of discrimination against Brown by theUnion.6Designated in the record also as Hiner.iDesignated in the record also as Phalen.171and Paul Amadeo were, at all times material herein, agentsof the Respondent, acting on, its behalf, and supervisorswithin the meaning of Section 2(11) of the Act. TheRespondent's answer denies the unfair labor practice allega-tions of the complaint, and avers that specified provisionsof its collective-bargaining contract with the Union coverthe issuesraised by the alleged discriminatory conduct; thatBrown, through the Umon, filed an official grievance on orabout April21 regarding his transfer, and on or about May15 regarding his discharge; that during the period from May15 to May 31, the Respondent discussed these grievances atmeetings with the Union and Brown but failed to reach anamicable solution; that on or about May 31 the Union, onbehalf of Brown, invoked the arbitration clause of the col-lective-bargaining contract, and an arbitrator, acting underthe rules and regulations of the Federal Mediation andConciliation Service, held a hearing on the issues raised byBrown's grievances and, on or about September 8, issued afinal and binding opinion and award. The Respondent in itsanswer also protests the issuance of the complaint on Octo-ber 16, after it had sent notice to the Regional Office of thearbitrator's opinion and award.In response to the Respondent's defenses based on thearbitration proceeding, the General Counsel contendedherein that Brown was not present at the arbitration hear-ing; that he had not advised the Union he wanted to go toarbitration on his grievances because he was convinced thatthe Union would not fairly represent him and that he wouldnot get a fair hearing; and that the hearing and award didnot resolve the issues whether the Respondent transferredand later discharged Brown forreasonsviolative of the Act sSThe complaintissued several monthsafter thecharges were filed,and thehearing herein,originally scheduled for November 13, was postponed untilDecember 5. Nevertheless it was not until the Friday afternoon before thehearing opened on Tuesday, December 5, that the Respondent received asubpena from the General Counsel calling for voluminous records and docu-ments The Respondent on Monday filed at the Regional Office a Petitionto Revoke Subpoena.The General Counsel stated at the hearing that shediscussed with Respondent's counsel the petition and the material called forin the subpena"late yesterday evening," but that no action had been takenon the petition, which was referred to the Administrative Law Judge. Thepetition was denied on the ground that the material called for in the subpenaappeared to be relevant.Counsel for the Respondent had brought in noneof this material. Counsel for the Union, however, had broughtin and madeavailable to the General Counsel its complete file of Respondent-Unioncommunications.In addition,Brown, as a shop steward and member of theUnion's negotiating committee,had an extensive file of documents relatingto Respondent-Union relations which he turned over to the General Counsel.Counsel for the Respondent maintained throughout the hearing that thesubpena served 1-1/2 working days before the hearing was unreasonably late,that compliance would have been unduly burdensome because the recordsinvolved were not maintained in a central file but were scattered among theRespondent's several operations in the area,that its records would be madeavailable for inspection any time a Board agent came to the Respondent'soffice to examine them,and that it would produce during the hearing, orstipulate as to, specific relevant material requestedby theGeneral Counsel.The General Counsel agreed to proceed to the extent possible on the basisof the material that was available.In the course of the hearing the GeneralCounsel made a number of motions for preclusion as to certain documentsand evidence presentedby theRespondent,which were denied. Such preclu-sion motions were renewed in the General Counsel's brief. They are, in thelight of all the relevant circumstances,herebydenied.SeeLittle Rock Down-towner,145 NLRB 1286, fn. 69. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Transfer of Brown1.Brown's employment and union historyBrown was first employed by the Respondent in Decem-ber 1968 at an operation at East 44th Street, New York City,that was later moved to Long Island City. At the LongIsland City plant, which was the Respondent's principalproduction facility, Brown, who was a graduate of the NewYork School of Printing, did press and camera work in thesmall press department, operating certain of the many typesof press and camera equipment in use at the Respondent'svarious locations. Brown supplemented his earnings bydoing considerable overtime work. He testified that supervi-sors had complimented his performance and work habits,and the Respondent's managerial personnel stated repeat-edly at the hearing that Brown was a' good and conscien-tious worker.The Union, which was organized shortly after Brownwent to work for the Respondent, notified the Respondentin writing on January 14, 1971, that Brown was one of twoshop stewards at the Long Island City plant, and, on April28, 1971, that he was the only shop steward there. Othershop stewards functioned at other locations of the Respon-dent, a few at more than one location as some of theRespondent's retail operations had very small employeecomplements.Brown testified that in about April 1971, when he was oneof two shop stewards at Long Island City, he received awarning ticket for leaving his work station without permis-sion to discuss grievances; that the workers were upsetabout this so he posted a notice calling a meeting about it;that the Respondent took down the notice and complainedto the Union as there was a rule that union notices were tobe posted only after being shown to a supervisor; that theUnion in turn complained to Brown that he was actingcontrary to both the Union bylaws and the collective-bar-gaining contract, and suggested he should step down asshop steward; and that the upshot of the entire matter wasthat the other shop steward resigned leaving Brown as theonly one at Long Island City.9 At another point Browntestified that the Union took the position he was no longershop steward, then arranged a meeting with the Respondentat which Kapilow, president of the Union, "told the compa-ny that I was the best shop steward in the entire union."Agathos, secretary-treasurer of the Union, and Kapilowboth denied ever asking Brown to step down as shop stew-ard. They also testified that at the meeting with the Respon-dent about Brown's activities as shop steward, theymaintained, and the Respondent's representatives consent-ed that Brown should be given reasonable time for leavinghis work station in connection with his shop steward dutieswithout getting warning slips, that the warning slip that hadbeen issued to Brown should be destroyed, and that warningslips issued toanyemployees for minor offenses were to beretained in the files for only 6 months. While Browndeniedthat there was any discussion about removal or destruction9 A letterfrom the Respondentto the Uniondated March 18, 1971,placedin evidenceby theGeneral Counsel,requests that the number of shop stew-ards at LongIsland City bereduced to one.of his warning slip, the evidence, including his own testimo-ny, shows that he was permitted after this meeting to handleunion matters on working time.10In December 1971 the Respondent's imposition of a 1-day suspension on 23 employees for what it claimed was aconcerted refusal to work overtime was submitted to arbi-tration. The arbitrator in that proceeding, Sugarman, in anaward issued in April 1972, revoked the suspension as to 19,whom the Respondent thereupon reimbursed for the day,but upheld the suspension as to the remaining 4, one ofwhom was Brown. Nevertheless, both the Respondent andthe Union conceded at the hearing herein that Brown wasan effective shop steward.2.Brown's participation in 1972contract negotiationsThe Union notified the Respondent in writing on aboutDecember 17,197 1, that Brown was on the Union's employ-ee negotiating committee, which had about 10 members. Atthe opening of negotiations on the parties' current contract,Kapilow persuaded the Respondent to negotiate on the ba-sis of a form contract submitted by the Union ratherthanon the basis of the prior contract as the Respondent urged.Kapilow and other union representatives testified that, aswas union practice, they discussed in caucus the proposalson the bargaining table, and then Kapilow, as chief spokes-man, presented the Union's position and carried on bar-gaining table discussions with the Respondent. They alsotestified that a member of the employee committee might bedesignated to speak or to answer a question put to Kapilowby the Respondent regarding a matter with which the mem-ber was more familiar than Kapilow, and that Brown to theextent he was so designated participated competently in thenegotiations.Kapilow also maintained that, while Brownwas a valuable committee member, Brown's role in the neg-otiationswas less militant than that of other committeemembers. Heller, assistant manager of the Long Island Cityplant and one of the company negotiators, named Shanzand Gallini in his testimony as more outspoken committeemembers than Brown.Brown maintained, however, that he was the spokesmanin regard to many of the contract provisions, that "I spokeabout transfer. I spoke about seniority. I spoke about shopsteward, about the length of the contract, and many otherthings."When asked what he said about transfer, however,he described the positions he took, then testified that "I said10 The current collective-bargaining contract provides, man article entitled"SHOP STEWARD," as follows:Section 1.The Company recognizes the right of the Union to desig-nate Shop Stewards who shall be recognized as the representative of theUnion for all matters arising under this Agreement to the extent permit-ted herein. The Union shall advise the Company as to the identity of theStewards and the Company agrees that the Stewards shall be free toconduct their duty as such, with the understanding that such duty-willnot interfere with normal production or the conduct of the business, andthe Steward shall be expected to do his usual work and prior to hisleaving his assigned duties shall notify his supervisor. However, reason-able time spent in carrying out the grievance procedure, agreed uponhere, will be considered as being on Company's time.Section2.The Shop Steward shall be accorded superseniority in thathe shall be the last person laid off and the first one rehired uponresump-tion of work. INDEPENDENT PRINTING COMPANY, INC.173'that in the caucus, yes, I would think I said that at negotia-tions.... I would not -I don't think I said all of that acrossthe table, no. In caucus." At a later point he explained thathe was the most outspoken member of the committee be-cause "the other people weren't saying anything. So, if I saidsix words, I was the most outspoken because I said six andother people said nill." Brown testified when recalled inrebuttal that he was more outspoken in negotiations thananyothericommittee member, that he got into arguments atthe bargaining table on a number of subjects, that Kapilowcriticized him at the bargaining table for the extent to whichhe argued about various provisions, that he sometimes pre-sented arguments when the union representatives were in-clined to accept whatever the Respondent said, that at timeshe argued in favor of the Respondent's position, and thatthe Respondent's representatives at the negotiations ad-dressed questions to him directly.There were three contract ratification votes. The first wasfor rejection as recommended by Kapilow and the commit-tee.Thereafter an arbitrator, Hacker, was called into thenegotiations. The testimony of both Heller for the Respon-dent and Kapilow for the Union indicates that Hacker atone point told the Respondent the Union might strike if theRespondent did not sweeten its offer; that the Respondentdid improve its offer conditioned upon Hacker obtaining aunion guarantee that its negotiators would unanimouslyrecommend ratification; that Kapilow polled the committeeand allagreed; that when Hacker left to inform the Respon-dent of this, committee member Gallini changed his mindbut said he would abstain from voting on the matter; thatKapilow called Hacker back and told him the committeerecommendation would be with one abstention; and thatthemembership thereafter rejected the second proposal.According to Brown, Kapilow recommended acceptance atthe vote on the second proposal, while Brown, because heobjected to provisions giving the Union the right to desig-nate stewards, the no-strike clause, and the arbitration pro-vision,was the only one of the union negotiators toadvocate rejection, and it was rejected. He also testified thatKapilow told the Respondent and Hacker that the Unionrecommended acceptance as promised Hacker, but Brownmade the difference because of what he told the workers.Following the second rejection vote, a company officialdelivered to the Union a communication signed by the com-pany president. This communication, placed in evidence bythe General Counsel, stated in part that the Respondent hadproof "THAT CERTAIN MEMBERS OF BARGAIN-ING COMMITTEE URGED SUCH REJECTION... .THAT FINAL OFFER IN EXCESS OF FEDERALGUIDELINES WAS MADE ONLY AFTER BINDINGCOMMITMENT THAT COMMITTEE WOULD REC-OMMEND. THIS COMMITMENT WAS MADE ANDSIGNED IN PRESENCE OF FEDERAL MEDIATORHACKER"; and threatened Board and other proceduresthe Respondent might take against the Union and its offi-cers "ALONG WITH THOSE COMMITTEE MEMBERSACTUALLY INVOLVED." A copy was sent to Hacker.Brown testified that Kapilow read this communication ata meeting, that someone from the floor then polled thecommittee members on how they voted, and that "quite alot of them said they voted no." Brown also testified that inthe third ratification vote, which he thought was held onabout February 11, he had no role other than to participatein the vote, which was overwhelmingly for ratification. Therecord shows that the third vote, on the same proposal thatwas rejected in the second vote, was by written ballot asmany employees had not participated in the earlier voicevotes. The written ballot, placed in evidence by the GeneralCounsel, contains a summary of the contract changes, andstates that Kapilow and seven-named committee membersrecommended acceptance, that Brown abstained, and thatGallini was absent. Kapilow sent Brown a copy of a unionnotice dated February 11, placed in evidence by the GeneralCounsel, which announced that the new contract had beenratified effective to January 16, including the wage increaseprovisions.3.The Respondent's transfer policiesThe current collective-bargaining contract provides, asdid the preceding contract, for the Respondent's right tomake transfers.ll The record shows that the Respondentfrequently transferred employees from operation to opera-tion as production needs required, at times on little or noadvance notice; that it has at times transferred employeeswho were shop stewards; and that on occasion it transferredor promoted employees, including shop stewards, to nonun-it or supervisory positions.Adinolfi, who at the time of the events herein was incharge of the Respondent's retail branches, some of whichwere combined with production facilities, testified that hehad hired Rugiero "Sonny" McLean 12 from a managementposition with a competitor on the promise of a job as acounter salesman. As no such job was then available, Mc-Lean agreed to work at the Madison Avenue branch, divid-ing his time between counter sales work and operating anA. B. Dick press located in a separate room in back of thesalesroom. Printing work brought by customers to that loca-tion which McLean was unable to perform was sent to otherlocations of the Respondent. McLean, however, protested,at times the Respondent's failure to carry out its commit-ment to him of a counter salesmanjob, and Adinolfi at suchtimes called Heller and others in an effort to find a man atanother location who could replace McLean on the presswork. In requesting such a replacement, Adinolfi specifiedthat he had to have a high school education, be articulateas he would be called on occasionally to speak to customers,be responsible in the performance of his duties as he wouldwork in a separate room with a minimum of supervisionbecause the manager and assistant manager were retail salespeople and not pressmen, and be reliable in attendance asthere would be no back-up employee at this location.13l'The "Management Prerogatives" article of the current contract liststransfer as one of the exclusive rights and powers of the Company, andprovides further: "The Company's right is also recognized to transfer em-ployees from operation to operation or department to department or compa-ny to company as may be required by the necessities of the Company'sbusiness." The Respondent at the time of the hearing had three manufactur-ing and about seven retail facilities.2 Brown had identified this individual only as "Sonny," andhe was thusgenerally referred to at the hearing.13There were approximately 4 employees at this location, about 45 at the 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday,April 17,McLean again protested the lackof a replacement.Adinolfitestified that he had no employeein a retail branch qualified for transfer to a job with littleor no supervision;that as Heller did most of the hiring ofpressmen at the LongIsland Cityplant,he called there onMonday and insisted that Heller select a man to be transfer-red; and that he called again on Tuesday and told Heller thesituation was critical.Heller reviewed the available menwith Heiner,foreman of the small press department at LongIsland City.They eliminated from consideration the mosthighly skilled men who coulddo workBrown was not ableto do and were too valuable to the plant to transfer, andothers who did not'meet the qualifications prescribed byAdinolfi,and finally narrowed the choice to Brown who, asHeiner testified,had all the qualities sought.4.Brown's transfer onApril 18Employees of the Respondent did overtime work beforeand after regular working hours or at noon.Brown hadworked overtime frequently from 4:30 to 7:30 p.m. Over-time work at LongIsland City wasreduced,however, whenthe Respondent set up a night shift at that plant early inApril. On April18 Brown wastold byHeiner to go homeat 4:30 as he was not to work overtime that evening. Brownprotested that a foreman sent him home without overtimework the evening before whereas a new man was givenovertime work.Accordingto Brown's testimony,Heinersaid the foreman was not supposed to send Brown home theprevious evening,he agreed with Brown that this waswrong, he told Brown to work that evening,and Brown did.Later thatevening Heiner told Brown he was transferredto 519 Madison Avenue and should report there in themorning.Brown protested to Heiner that the Respondentcould not transfer a shop steward,but Heiner maintained,as Brown testified,that it was a^ management decision.Brown requested,and Heiner granted,permission to tele-phone the Union,but the individuals Brown was trying toreach were not there so he left a message for them. Brownalso testified that a supervisor-trainee,whom he identifiedonly as Jack,told him that operatingthe A.B. Dick pressin use at the new job would be a "ball."Brown complainedto Jack and Heiner,however,that he could not run theA. B. Dick press.He had been running a more complicatedMultilith 1250 press at the Long Island City plant, whichalso had an A. B. Dick press,but he hadhad very littleexperienceon the A.B. Dick.Brown reported to work at Madison Avenue the nextmorning.He met Phelan,the manager,and Adinolfi, whowas there that morning and greeted Brown.Brown toldAdinolfi hewas unfamiliar with the equipment at that loca-tion and asked how the Respondent could transfer him.Adinolfi replied that he had asked Heller for a replacementfor McLean,that he did not know until the previous eveningwho would be selected for the transfer,that Brown wasintelligent and would learnthe joband McLean had beeninstructed to train him,and that working at a small branchhad advantages as the work was varied and the job present-LongIslandCity plant.ed opportunities to learn other phases of the Respondent'soperations.When Brown objected to the lack of overtimework at this operation,Adinolfipointed out that therewould be some overtime and whatever there was would beassigned to Brown.Adinolfi finallytold Brown,who insist-ed this was a demotion,that he could call the Union, whichBrown said he would do.Brown testified that Agathos,secretary-treasurer of theUnion,called him,in response to a message Brown left atthe union office;that in their discussion of the transfer, hetold Brown to read the management rights clause of thecontract;and that Brown replied he knew it permittedtransfers but thought it did not cover transfer of a shopsteward.Brown also testified that he reminded Agathos thathe had asked about the transfer of stewards during thecontract negotiations,and that Agathos told him then thattransfer of a shop steward would never happen.At anotherpoint Brown testified that Agathos also said that he wouldnot permitit.Atthe conclusion of their telephone conversa-tion about the transfer,Agathos promised to take the matterup with Kapilow and the Respondent.Agathos calledBrown again in a day or two.Brown testified that Agathossaid he had spoken to the Respondent,which maintained itwould stick with the transfer as it had a contract right to do;that"I again agreed with him,yes, about the contractualright,but I again pointed out to him about the fact that Iwas the shop steward there.I said the shop doesn't have ashop steward. . .if I was transferred....Then I inquiredof him-I said that should I file a grievance-he didn't evenknow if that was a wise thing to do."When the GeneralCounsel,who did not hear his answer,asked him to repeatit,he replied, "I inquired of him what was my status as faras being the shop steward. . .he said I was no longer shopsteward."Brown also testified that he asked Agathos whyhe could not be a shop steward for another location asothers were, that Agathos said he would take it up withKapilow, and that he was never told he could do so.Asked by the General Counsel at one point if the Unionever attempted to cause him to lose his shop steward posi-tion,Brown replied that it did at least once in April 1971 inthe incident that culminated in his becoming the sole shopsteward at Long Island City. At another point Brown testi-fied that the Union took the position he was no longer shopsteward, then arranged a meeting with the Respondent atwhich Kapilow"told the company that I was the best shopsteward in the entire union."Brown also maintained thatthe Respondent was always trying to remove him as shopsteward, then admitted no company representative ever toldhim the transfer removed him as steward,or asked him toturn over his grievance forms and other steward materialsas occurred when he took over from his former shop stewardcolleague. Asked whether,when Agathos became the unionbusiness agent,he ever indicated that Brown should stepdown as shop steward,Brown answered"No." At anotherpoint,however, Brown testified that while Agathos told himand Heller the arbitrator,Sugarman,was "nuts," Agathosthereafter criticized Brown for having caused the Union tospend over$800 on this matter, and indicated he would filea report about it with the executive board,atwhich "Ilaughed and said,do you know what double jeopardy is,Mister.Here the Arbitrator indicted me already..... INDEPENDENT PRINTINGCOMPANY, INC.175Brown testified further that Agathos at this point said hethought Brown should step down as shop steward,and thatBrown replied that, if the workers wanted him to step down,"thenMister, I have a decision to make and that will bemine and only my decision."Agathos maintained in his testimony that there is no pro-vision in the Union's bylaws for termination of shop stew-ard status in the event of a transfer;that there are shopstewards in the Respondent's operations who represent asmany as three or four locations;and thatBrown was notterminated as a shop steward when he was transferred.Agathos testified further that as Brown, shortly after histransfer, was out sick for about a week, when a number ofemployees at Long Island City were calling the MadisonAvenue branch about their grievances, an election was heldin order to have someone handle these grievances; thatNewton,an employee at Long IslandCity,was elected asshop steward in Brown's place on the basis, to which New-ton agreed,that he would step down when Brown returned;and that Brown was so advised by telephone and voiced noprotest.,Agathos also denied that he ever had any conversationwith Brown,during the contract negotiationsoratanyothertime, about the unlikelihood that a shop steward would everbe transferred. Agathos generally did not attend the con-tract negotiations.Brown admitted that he never asked Ka-pilow,who was in charge of the negotiations,about transferof a shop steward. Kapilow testified that he did not removeBrown as a shop steward, nor do or say anything to Brownto indicate he hid done so. Kapilow also pointed out thatthe Union apprised the Respondent in writing as to whichemployees were shop stewards. There are letters in evidencefrom Kapilownotiiyii L,the Respondent that Brown andone other employee were shop stewards at Long Island City,and later that Brown was the only shop steward there.Brown admitted receiving copies of these letters but noneof a letter stating that he was no longer a shop steward, thereis no such letter in evidence,and witnesses for the Respon-dent testified that they were never so notified. In addition,Anne Sobel testified as a witness for the Respondent thatshe had been transferred while a shop steward without lossof shop steward status, and the record shows that this wastrue of other shop stewards as well.5.Brown's transfer grievanceAgathos did suggest to Brown that, as a grievance wasusually signed by a shop steward as well as the grievant,Brown should have the shop steward who functioned at the42nd Street and some other branches sign and file Brown'sgrievance. Brown testified that he was out sick for about aweek shortly after his transfer; that during this period hemade out his own grievance and mailed a copy to the Re-spondent; and that, as he did not trust the mail, he sent hiswife to deliver another copy the nextmorning,which shegave to Heiner. Brown also testified that he telephonedHeller from home on a Monday to check on whether Hellerreceived the grievance brought in by Brown's wife; that heasked when he would get an answer; and that, when Hellersaid on Wednesday, he told Heller, who had been informedBrown was out sick, that, if it was warm on Wednesday andhe felt up to it, he would come in to get the answer. Browndid go to the Long Island City plant on Wednesday aboutnoon.He was chatting with some employees lunching in apark when Heller and one Maus passed on the way to lunch.They and Brown waved to one another. Brown later wentto the plant locker room and chatted with employees therewhile waiting for Heller.Brown testified that when he sawHeller,Heller asked why Brown was there if he was sick,and he reminded Heller of their earlier conversation aboutpicking up the answer to his grievance. Heller testified thathe assumed Brown was back at work but Brown said he wasstill sick,and that he accused Brown of disrupting work atthe plant by visiting with the employees, and at MadisonAvenue by making"fake sick calls."Brown said he had adoctor's certificate but Heller refused to look at it.14The grievance form made out by Brown, placed in evi-dence by the General Counsel, is dated April25; asserts, asNature of Grievance, "Discrimination by the Company be-cause of my activities as the shop steward at L.I.C. branchof the Co. Also being victimized because of the fact that Iwas the most outspoken member on the negotiations com-mittee which just concluded the contract on March 24th,1972. Company unjustifiable transferred me from L.I.C. to519 Madison Ave. for the sole purpose of removing me asthe Shop. Steward at L.I.C. branch of the Co. The companycontinuously discriminate against me both as a person, andthe most senior pressman in my department etc. etc."; andstates, as Settlement Desired,"(1)To resind the transferorder at once, and restore me to my former position atL.I.C. (2) To stop all discrimination and the likeagainst meboth as a worker, and the Shop Steward" [sic].6.Discussions of Brown'stransfer grievanceBrown testified that Agathos called and asked him toattend a meeting with the Respondent and the Union re-garding his transfer grievance,and that such a meeting washeld about Thursday, May 4. According to Brown, theRespondent's counsel,Glassman,at this meeting assertedthat Brown had previously been offered a promotion to anoffice job but refused it, pointed out the contract provisionspermitting transfers,and named others who had been trans-ferred.Heller testified that Glassman also stated that thiswas a promotional opportunity to get into retail sales work.Brown maintained, as he testified, that the Respondentcould transfer workers but not a shop steward. Brown alsotestified that during the discussion Glassman asked whatwas meant by the statement on the grievance that the Re-spondent continuously discriminated against Brown "bothas a person,and the most senior pressman in my departmentetc. etc."; that he did not give "any long drawn out explana-tion" but Kapilow did, and then that Kapilow in fact askedhim to explain what he meant; that "My response was thatI didn't have to tell you nothing"; and that he refused againwhen Kapilow asked Brown to explain it to him. Brown also14The certificate,placed in evidence by the General Counsel, is undatedand states that Brown had acute bronchitis,that he would be unable to workfrom April 24 to 29, but that he could resume work on May 1, which wasa Monday 176DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestified that Kapilow "thought" there was some questionabout the right to transfer a shop steward but did not sayanything about it, and that, when they caucused, Kapilowreferred to the Respondent's right to transfer under thecontract, and said going to arbitration would therefore notchange it.While Brown denied Kapilow said anything atthis meeting about discrimination against Brown because hewas one of the best shop stewards, he admitted Kapilowindicated this grievance would be taken to arbitration andthat such discrimination would be one of the grounds raisedby the Union at an arbitration proceeding.)Brown also pointed to his loss in overtime pay. He testi-fied that the Respondent replied that Brown was in a goodposition to get whatever overtime work came up at MadisonAvenue as work would be performed there that had previ-ously been sent to other locations for lack of a full-timepressman,and that the establishment of a night shift atLong Island City would eliminate or curtail overtime workthere.16Glassman also argued, as Heller testified, that em-ployees had no contract right to overtime, and that otheremployee transfers had affected availability of overtime.Brown admitted that Kapilow backed Brown strongly, incaucus and in discussions with the Respondent, on Brown'sloss of overtime pay, which Brown claimed had been about$70 a week.17 The meeting, which was a lengthy one, con-cludedwith the Respondent promising to considerKapilow's request that it give Brown 5 hours a week ofguaranteed overtime, and the Respondent requesting thatBrown withdraw his grievance. The guaranteed overtimerequest was granted a day or two later, the overtime of anhour a day to be worked a half-hour of the 1-hour lunchperiod and a half-hour after work. Kapilow testified thatBrown did not, however, then or at any later time, withdrawhis transfer grievance or request that it not go to arbitration.Kapilow said at the May 4 meeting he would call Brownin for a discussion of what further action they might takeregarding his transfer grievance. He called Brown in forsuch a meeting with the union representatives about May11.At this meeting Kapilow said that he and Brown knewwhat the Respondent was doing but the question was howto prove it, and that it was up to Brown to decide if hewanted to go to arbitration, but he had to decide soon sothe Respondent could not rely on late filing to defeat the15The "Grievance Procedure" article of the collective-bargaining contractprovides for a two-step presentation of grievances orally and in writing, foreither party to seek arbitration within certain time limitations,and, if arbitra-tion is requested, that-(A) The arbitrator shall be selected under the rules and regulations ofthe Federal Mediation and Conciliation Service. The parties shalljointlypay the costof theArbitrator's services.(B) The decision of the Arbitrator shall be final and binding on theparties.16 Brown testified that when the night shift was set up at Long IslandCity,he thought about a week or two before his transfer,Heiner asked if he wantedto go on that shift, but he declined.Heller testified that in late March, dustbefore setting up the night shift, he explained to the Union representatives,including Brown,that a night shift was necessary because there was too muchovertime work, which was costly for the Respondent and a hardship on theemployees.t7The variations in Brown's weekly earnings for the weeks ending March29 and April 5, 12, and 19, placed in evidence by the General Counsel, whichshow net pay of $210.45, 169.94, 192.25, and 149.96. The night shift wasestablished at that plant in early April.arbitration. Brown admitted he did not give Kapilow a defi-nite answer. He testified that "I also pointed out to themthat I was definitely not enthusiastic about arbitration andI told him why," that his reasons referred to the Sugarmanarbitration, and that he told Kapilow his objections to thatproceeding were: "that certain questions was not' asked ofme and certain questions that was raised by the companynobody from the workers who were involved in that arbitra-tion had a chance to clarify. Certainly-I wasn't asked cer-tain things that came up. Then I pointed out the fact thatone witness with the company submitted an affidavit whichI didn't even see, and that at least one person who alsotestified, another worker, I was sent out of the room whilethis guy was testifying."The union representatives testified, as to the Sugarmanproceeding, that union representatives presented the casefor the employees, that Brown and one other employee alsotestified, that Brown was sequestered while the other em-ployee testified, and the companywitnesses were also se-questered, and that counsel for the Union objected to theRespondent's introduction into evidence of an affidavit ofan individual who was not present to testify but the arbitra-tor overruled the Union's objections. Brown testified thatone ground for his objection to that arbitration was the lackof preparation. In addition to the testimony of union wit-nessesabout such preparations, however, Brown admittedthat he assisted union counsel in many of the preparatorysteps, and that the Respondent gave him time to obtainresponses from the employees to detailed written question-naires about the arbitrationissues.He also admitted therewere two meetings with the arbitrator, the first to frame theissues and the second to hear the witnesses, that he waspresent at both, that the hearing ran from about 10:30 a.m.to about 4:30 p.m., that he was present for most of thathearing and union representatives were present throughoutthe hearing, and that both counsel for the Respondent andfor the Union presented oral summaries after the hearingand, at the arbitrator's request, written summaries after thehearing.Brown testified further that in the meeting on May 11,when he argued that the Sugarman arbitration was not fairto the workers, Kapilow replied that the arbitration "fromthe workers' standpoint was a success because he was ableto get 19 people their day's pay." Brown also testified that,while he indicated a lack of enthusiasm about going toarbitration on his transfer grievance, he asked both Agathosand Kapilow at times to help him make up his mind aboutarbitration; that each of them discussed the various consid-erations and urged Brown to make a decision and put it inwriting; that during the May 11 discussion with Kapilow, "Iwas telling him I wasn't interested in arbitration and thereasons. Just to sweeten things up for me to agree to go toarbitration, he said if I wanted another lawyer, he wouldagree to it"; and, finally, that: "It concluded left up in theair, you know, and I had to make a decision the next day,and I wasn't sure what exactly I was going to do becausehe said I must decide, you know. I said . . . you have theexperience in these things. You decide. You help me makethe decision. If you think that I haven't got a chance, plusthe fact I was asking about it in the first place, what's thepoint of doing it and he said I should be-he wants a written INDEPENDENT PRINTING COMPANY,INC.177letter from me, a written letter,signing something sayingwhether I want to go to arbitration the next day or I don'twant to go to arbitration,whichever way I was going Ishould write."In later testimony about Kapilow's repeatedrequest that Brown's position be set forth in writing, Brownstated that Kapilow did not "indicate my writing."C. The Discharge of Brown1.Brown's conduct on Friday, May 12Brown testified that when he went to work on Friday,May 12,he told Amadayo,assistant manager,he wanted toleave at 1:30 that day;that Amadayo"asked me if theyknew that I wanted to leave-they meant the company... .I said I don't know.I didn't tell them.I am telling you, andhe said okay."Phelan,the manager,who came in late thatmorning,spoke to Brown several times about the request toleave early.According to Brown,_in the course of theseconversations:Jack,the manager...asked me what time I wantedto leave and I told him at 1:30.Then he went away andsometime later he came back and he said-asked me ifI have an appointment with the union and I told himthat I had to go about my grievance,that we had alimited time to file,and that I am going to an indepen-dent source to make a judgment on what I have to do.Brown also testified that in about their third conversation:... he kept pressing me, do you have an appointmentwith the union. I said I told you that I have to go to lookabout my grievance, that I have a limited time, that Iam going to look about my grievance,I am going to goto the labor board.I am going to file charges againstthis company and-and-he said that-he said that Ishould take my lunch between 12 and 1.Brown continued that,after he protested that he was sup-posed to get a half-hour overtime between 12 and 1:Well, he didn't say anything else except that you gofor your lunch between 12 and 1. I said,Jack, get itstraight. I have to go to get something done about mygrievance and I says,I just have to go because of thetime and he says, well, suppose the company wants todiscipline you.... I never said anything... .Before I left I called before,I called Jack from thefront around the back....I said,Jack,you say to gofor lunch between 12 and 1 but I want you to under-stand that I have this thing to be done which I have todo because of the deadline and so I am not promisingyou to come back, that if you force me to leave now,I am not going to makeanysuch promises of comingback for the simple reason I don't know how long it'sgoing to take me.After Brown left work, he went to consult a lawyer. Hethen went to the Regional Office and filed the charge assert-ing his transfer was discriminatory.Late that afternoon hewent to the union office and saw Agathos.He testified thathe told Agathos he had filed a charge with the Board; thatAgathos said Kapilow had prepared a letter to the Respon-dent demanding arbitration on Brown's transfer grievance,with a copy to Brown, which had probably already beenmailed;that Agathos"also said you left your job and youwent to the Board and suppose the company takes the posi-tion that they needed you, that they had a lot of work andthey could want to discharge you. It could cause a lot ofproblems";that he replied there was someone who could dothe work on the press in his absence;and that Agathosasked why Brown came to the Union at this time, and "Ipointed out to him that I told the company that I wouldeventually go to the union office so that was the purpose forme going there."Brown also testified that, in response toAgathos' questions,he told about his conversations withPhelan,but he made no reference at this time to tellingPhelan he was going to the Board.Agathos testified that in this conversation Brown claimedthat the transfer was unfair because he was a shop steward,that he agreed with Brown,and that he told Brown thatwould be the issue raised in the arbitration proceeding.Brown admitted that the question came up at this timewhether he wanted to go to arbitration on his transfer griev-ance;that the"deadline"he had mentioned to Phelan re-ferred to letting the Union know if he was going toarbitration;but that"I left there that day without tellinghim whether I was going or wasn't going to,except I alsotold him some of the reasons why I was not enthusiastic,"and that he never told Agathos to retract the Union's letterto the Respondent demanding arbitration. Finally, Browntestified,Agathos commented that Brown had caused "a lotof problems with the company,"that he did not "knowwhere to go or what to do,"and that he would discuss it withKapilow on Monday.After Brown left work on Friday afternoon,Phelan tele-phoned Adinolfi and told him what occurred.Both Phelanand Adinolfi testified to the effect that Phelan reported thatBrown had asked for time off that afternoon to take care ofpersonal business;that Friday was, as always,a busy "hec-tic" day; that Phelan told Brown that, because of the heavyworkload,Brown should take care of his personal businessat lunchtime or on Saturday;that Phelan asked Brown sev-eral times what the business was as he would have givenBrown the time off if it was an emergency,but Brown justlaughed each time and said it was personal;that he refusedto give Brown permission to leave and threatened severediscipline if Brown left anyhow, but Brown did leave andwas away all afternoon;and that he intended to dischargeBrown on Monday morning. Phelan called Adinolfi againto report that he would be delayed in getting in on Monday.Adinolfi,who generally covered for absent branch manag-ers, said he would be there Monday morning and woulddischarge Brown.2.Brown's discharge on Monday, May 15When Brown went to work on Monday he found histimecard had been removed. He inquired about it and wastold by Adinolfi that he was terminated. Brown testifiedthat he asked why; that Adinolfi said"we don't want any-body with any problems and you seem to have a lot ofproblems";that Brown then referred to a problem with thelighting at Madison Avenue as "the problem that is broughton by the company,"and asked what exactly was thecharge;that Adinolfi replied,"you left your job and wethought you weren't coming back";and that, when Brown 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid he did not understand,Adinolfi asked what he did, andBrown then said he"went to the labor board to file thecharges against the company."Brown testified that he be-gan to describe his conversation with Phelan about leavingbut Adinolfi cut him short,that Adinolfi refused his requestto use a company telephone"to talk to the shop steward,"and that Brown left and went to the union office.Adinolfi testified that Brown seemed surprised when toldhe was terminated,and asked for the reason;that he repliedthat Brown blatantly disregarded Phelan's instructions, andthat what Brown did on Friday was intolerable;that Brownthen said he went to the Board on Friday and the Respon-dent could not discharge him as it would be an unfair laborpractice;and that he replied that the Respondent had noknowledge that Brown went to the Board.He admitted thathe was angry and refused to permit Brown to call the Unionon the company telephone.Heller learned of Brown's discharge when Adinolfi tele-phoned and asked him to help find another pressman toreplace Brown.The Respondent'smanagement witnessestestified that Brown,a skilled worker,was hard to replace,that at the time of the hearing a replacement had not yetbeen found,that McLean was again doing both counter andpress work,,and that the press work McLean could not dowas again being sent to other locations.3.Brown's discharge grievanceUnion representatives called the Respondent and vigor-ously protested Brown's discharge.Agathos had a clerk inthe union office prepare a typewritten grievance which stat-ed that the grievance was for Brown's "UNJUSTIFIABLEDISCHARGE"and sought"RE-INSTATEMENT WITHLOSS OF BACK-PAY." The reference to loss of backpaywas, union representatives testified,a typographical error.Brown noticed it after he left the union office to give thegrievance to a shop steward,changed it to read "without"loss of backpay,then signed the grievance and asked theshop steward to let the Union know of the change beforetransmitting it to the Respondent. The grievance is datedMay 15.On May 18 Brown filed an amended charge withthe Board alleging that he was disciminatorily discharged.Brown went to the union office about a week later andasked Agathos for help in finding a job. He testified thatAgathos told him there were no jobs available,whereasAgathos testified that he made several calls to employerswhile Brown was in the office,that he promised to and didmake further efforts,and that Brown thanked him for whathe did although Agathos did not succeed in finding a job forhim. Brown testified that,on this occasion, "We spoke againabout arbitration and he couldn't see why I was resisting it."Asked what he said,Brown replied:"I just told him that asfar as my judgment was with what had happened before, Isaid the fact is that there is a clause in the contract whichprecludes anyone else from enforcing this contract but theunion and the company and it's the same lawyer that arguedthe case for the union who is going to argue the case againand under those circumstances what have I got."On cross-examination, Brown testified that he told Agathos at thistime"Iwas not interested definitely to go to arbitration."In response to a series of questions whether he told Agathosat this or any other time,orally or in writing,to withdrawhis grievances, Brown repeatedly answered along the linethat"I don't remember-that I wasn't interested,Iwasn'tenthused about the whole thing,and I told him I wasn'tinterested. . . .If I said-you know,if I said that I wasn'tinterested in going,Imeant that I wasn't interested in going,and for the reasons that I have been giving all along andmore."Asked then if he ever told Agathos he did not wantto go to arbitration,Brown said he did.Asked exactly whathe said,Brown replied, "I don't remember the exact words,but I am telling you to the effect that I said this. . . . Hetried to sweeten it up by telling me that if I didn't go toarbitration over a termination,even if I was right on thetransfer,where would I be." Brown testified he replied thatthe Board had his case and he had faith in the Board.Asked if he ever told Kapilow to withdraw his grievance,Brown replied that Kapilow"knew that I wasn't enthusias-tic about it..... He testified further that he told Kapilow"sometime by telephone,that-that I wasn't interested inarbitration.. . .He told me the day of-before-the Thurs-day when-the day before I filed my charges that I was toso indicate in writing that I wanted to go or whether I didn'twant to go. . . .I never indicated in writing." Asked if heever told the Union,after he filed charges with the Board,that he wanted his case withdrawn from arbitration, herepeatedly answered along the lines that"I said that I wasn'tinterested,that I wasn't going.Iwould think that means thesame thing."Brown testified further that on Friday, May 12, when hewent to both the Board and the Union, "Iwas up in the air.I didn't know which way I am going"as to arbitration orBoard procedures;that on Monday,May 15,when he wasdischarged, "In my mind I had no firm hard decision, no";and that, when he was discussing his transfer grievance, "Ihad a decision,and I don't know if it was the firmest onepossible,I had a recent firm decision when I spoke with"Agathos regarding a job. That was about a week after hisdischarge.Brown also testified that this conversation wasthe last one he had with Agathos, and that he never thereaf-ter asked Agathos or Kapilow or anyone else from theUnion to take his transfer or discharge grievance to arbitra-tion.He admitted,however,that he knew arbitration wasscheduled on these grievances,which he had filed.Agathos denied that Brown, when he came to the officeto ask about a job,or at any other time, indicated that hedid not want the Union to take his transfer and dischargegrievances to arbitration.Kapilow testified that he and Brown had several discus-sions about arbitration;that Brown asked his advice, andhe told Brown there might be a problem on the transferbecause of the contract language but he was confident theywould win on the discharge;that they discussed what theRespondent might present at an arbitration hearing; that,when Brown expressed some reluctance about going to arbi-tration, he asked Brown to state his position in writingbecause he did not want it said that the Union had refusedto go to arbitration,and because of the problem of timelimitations on seeking arbitration;that he told Brown unlessthere was a statement in writing declining arbitration theUnion would proceed;and that he never received a state- INDEPENDENT PRINTING COMPANY, INC.179meat from Brown, in person or in writing, declining arbitra-tion.D. The Arbitration ProceedingAs Agathos told Brown on May 12, Kapilow had on thatdate written to the Respondent requesting arbitration onBrown's transfer grievance. The Respondent's reply datedMay 17states:... the Company is willing to take said matter toarbitration. However, as you must be presently aware,Mr. Brown was discharged for cause during the periodsubsequent to the writing of your letter.I assume thatifMr. Brown desires to arbitrate his transfer which, inour opinion is a clear cut right of management, he willmost certainly desire arbitration over his discharge. Ifthat be the case,I suggestthat bothmatters bearbitrat-ed by one impartial hearing officer. Pursuant thereto,your attorney has my authorization to request a firstpanel from the Federal Mediation and ConciliationService.On May 22 Kapilow wrote Brown a letter, enclosing a copyof the Respondent's letter, and stating:As you can see the Company is willing to waive allsteps of the Grievance Procedureconcerningyour dis-charge and proceed immediately to arbitration at thesame timeand under the same arbitrator to beselectedfrom a panel of the Federal Mediation and Concilia-tion Service to hear your "transfer" grievance case.Pleaseletme know immediately as to your wishesconcerning this matter.Upon our failure to hear from you, I will submit bothcasessimultaneously.Brown, who testified on examination by the Respondentand the Union that he did not respond to any of the Union'swritten communications about arbitration, testified on redi-rect examination by the General Counsel that he calledKapilow about the May 22 letter; that he said he had indi-cated all along he did not think he would get a fair trial atarbitration and that one of the reasons he was dischargedwas to force him to go to arbitration, and "so that made meeven more skeptical of going, that I wasn't going, that Iwasn't interested in going"; that Kapilow in reply said thatthere weretwo issues,and "even if I won on transfer, anddidn't win my job back, where would it leave me? So like,you know, the arbitration would have been the best thing.I could do what I wanted to do, but . . . the companyiswrong"; and that he called Kapilow to make clear hisposition "thatI wasn't going to . . . I didn't want to go toarbitration, I wasn't interested, wasn't enthusiastic aboutgoing, firstly."Brown evidently did not make this position on arbitrationclear to Kapilow, who wrote to the Federal Mediation andConciliation Service on May 31, with a copy to Brown,requesting appointment of a panel of arbitrators to resolvethe issuespertaining to-t.Transfer of Sidney Brown2.Discharge of Sidney BrownOn July 6 Kapilow wroteBrownthatWildebush, of theFederal Mediation and Conciliation Service, had been de-signated "to act as arbitrator in the dispute involving yourtransfer and your discharge.... Arrangements have beenconfirmed among the Company, Local 966, I.B. of T., andMr. Wildebush to commence testimony in your case onAugust 15, 1972 at the offices of this Local Union.Pleasebe present at the Union office, 321 West 44th Street, NewYork, N. Y., at 9:00 A.M., on that date and bring with youany documents you feel may be pertinent to your case." OnAugust 14 Kapilow sent Brown a telegram reminding himof the date, hour, and place of the hearing, and stating that"FAILURE TO APPEAR WILL SERIOUSLY JEOPAR-DIZE YOUR CASE." Brown admitted that he did not com-ply with the request Kapilow made of him for a writtenstatementas tohis position on proceeding to arbitration;that he did not respond to any of the communications fromthe Union about the scheduled arbitration hearing; that,while he knew arbitration was scheduled on his transfer anddischarge grievances, he made no attempt to withdraw hisgrievances; and that he did not appear at the scheduledhearing.When the union and respondent representatives met withWildebush on the morning of August 15, they waited anhour or more for Brown to appear, and finally proceededwith the hearing. Heiner, Heller, Adinolfi, and Phelan testi-fied for the Respondent to the effect that the transfer wasnecessary. for businessreasonsand was permitted by thecollective-bargaining contract; thatBrown was chosen asthe best qualified man for it; that, to meet his complaintabout loss of overtimeearnings,he was told overtime wasbeing eliminated at Long Island City by installation of anight shift, and he was guaranteed 5 hours of overtime aweek at Madison Avenue; that he had been offered anddeclined certain promotional opportunities; that althoughBrown knew there was a heavy work load on Friday, May12, he refused to disclose the nature of the personalbusinessfor which he wanted to leave, or to explain why he could nottake care of it during lunchtime or on Saturday; that per-mission toleave was therefore refused and, when Brownindicated he would leave nonetheless, he was warned hewould be subject to severe disciplinary action if he did so;that he was discharged for disobeying orders not to leavethat afternoon for personal business; that Adinolfi did notknow when he discharged Brown that Brown had gone tothe Board; and that when Agathos called the Respondentto ask why Brown was discharged, he was giventhe samereasons.In conclusion, counsel for the Respondent arguedthat the transfer of Brown was in accord with the collective-bargaining contract, and the discharge was for cause.Counsel for the Union, as company and unionrepresen-tatives testified, cross-examined the Respondent'switness-es; presented testimony by Agathos about Brown's shopsteward activity, his transfer, and his discharge; and arguedthat the Respondent was seeking to get rid of Brown be-cause he was a good shop steward, that there was not suffi-cient causefor Brown's discharge, and that the transfer anddischarge were discriminatory.Counsel for the Union wrote a letter to Brown datedAugust 16 stating that the arbitration hearing had beenheld; that "The Union presented your grievances concern-ing yourclaimsof discrimination and wrongful discharge asbest it could under the circumstances of your non-atten-dance at the hearing"; and that, at the Union's request andover the Respondent's objection, the arbitrator agreed that 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion could send Brown a written summary of thetestimony against him, and Brown could make a writtenreply which the arbitrator had agreed to consider.18 Theletter also summarized the testimony by the Respondent'switnesses.Brown made no reply.ArbitratorWildebush issued a decision on September 8which states under "FACTS,"inter alia,that:The Union presented the grievances of SidneyBrown at the hearing. These grievances concerned thegrievant's claims of discrimination, improper transferand improper discharge. The Union was handicappedby the failure of the grievant to attend his own arbitra-tion hearing.The two grievances filed by the grievant were asfollows:Grievance dated April 21, 1972 alleging un-justifiable transfer based on discrimination, and Griev-ance dated May 15, 1972 alleging an unjustifiabledischarge.The decisionalso summarizesthe testimony of theRespondent'switnessesincluding the following testimonyby Adinolfi:Adinolfi discharged Brown on May 15, 1972 for walk-ing off his job on May 12, 1972 in spite of an order byJack Phelan not to leave his job. The grievant wantedto leave for personal business and did leave. When toldby Adinolfi the reason for his discharge, the grievantsaid he could not be discharged because it would be anunfair labor practice. Brown told Adinolfi that he wasbeing illegally discharged for going to the N.L.R.B.Adinolfi replied that he did not know that Brown wasgoing to the N.L.R.B., and his discharge had nothingto do with going to the N.L.R.B.Later that morning, May 12, 1972, John Agathos, Secre-tary-Treasurer of the Union local telephoned Adinolfi andwanted to know the reasons why Brown was discharged.The answer Agathos received from Adinolfi was that Brownwas discharged for walking off his job on May 12, 1972.Under "OPINION" the arbitrator's decision states:The Company made a strong prima facie case war-ranting the discharge of the grievant. The transfer ofthe grievant was legitimate and beneficial to the griev-ant, and therefore his grievance concerning his transferisdisallowed. He learned how to operate a new ma-chine, he received guaranteed overtime, and he had anew position of greater stature than the one he previ-ously held.There was absolutely nothing in the record to indi-cate that the grievant was discriminated against, eitherby his transfer or his discharge. The proof is clear thatthe grievant's going to the N.L.R.B. had nothing to dowith his discharge because no management officialknew at the time that Brown went to the N.L.R.B. Thedischarge was based on patent insubordination in thatthe grievant willfully left his job without being excusedor without tendering a valid reason, even when warnedto stay on the job because of the need for his services.18Heller testified that thearbitrator granted the Union's request overGlassman'sobjection that he would have no opportunityto cross-examineBrownon his written reply.The grievant was himself responsible for his discharge.The arbitrator's "AWARD"was as follows:(1)The transfer of Sidney Brown was not in violationof the Collective Bargaining Agreement.(2)The discharge of Sidney Brown was for propercause.Concluding FindingsIt is well established that the Board is not precluded fromadjudicating unfair labor practice charges even though theymight have been the subject of an arbitration proceedingand award.19 It is also well settled that the Board has consid-erable discretion to respect an arbitration award and, on thebasis thereof, to decline to exercise authority over the relat-ed alleged unfair labor practices, thereby encouraging par-ties to resort to collective bargaining and to the settlementof their disputes under contract procedures which they havespecifically designed to that end. Thus, the Board, withjudicial approval, voluntarily withholds its authority to ad-judicate alleged unfair labor practices involving the samesubject matter unless the arbitration proceedings are shownto have been tainted by fraud, collusion, unfairness, or seri-ous procedural irregularities, or unless the award is clearlyrepugnant to the purposes and policies of the Act 20An arbitrator, selected by the contracting parties in thiscase from a panel submitted by the Federal Mediation andConciliation Service, found that Brown's transfer was inaccord with the terms of the collective-bargaining contractand that his discharge was for cause. The Respondent main-tains that the Board should defer to the arbitrator's determi-nations and dismiss the instant complaint, while theGeneral Counsel contends that the Board should adjudicatethe alleged unfair labor practices. The General Counselcalled only one witness, Brown, who testified at greatlength. I found Brown a less candid and forthright witnessthan the Respondent and union representatives who testi-fied.His testimony contains many evasions and inconsis-tencies.He hesitated for long intervals in answering somequestions, and impressed me as a witness trying, not torecall past events, but to couch his answers in a way bestdesigned to support his charges. On the basis of his demea-nor and the nature of his testimony, I do not credit hisassertions as to the dominant role he played in union negoti-ations and other union activities, in view of the evidence asto the participation of Kapilow, Agathos, and others inunion matters relating to the Respondent's employees; hisclaim that in one of the conversations with Phelan on Fridayhe stated that he was going to the Board to file chargesagainst the Respondent, and Phelan responded that heshould take his lunch period from 12 to 1; and his attemptsto establish hostility against him by the very union represen-tatives who processed his grievances through the contractprocedures to and including arbitration. I therefore discre-dit Brown's testimony where it is contrary to other morecredible testimony or to the weight of the evidence in the19N.L.R.B. v. Walt Disney Productions,146 F.2d 44 (C.A. 9), cert. denied324 U.S. 877;Superior Motor Transportation Co., Inc.,200 NLRB No. 139.20 SpielbergManufacturing Company,112 NLRB 1080;SuperiorMotorTransportation Co., supra;see also, e.g.,Carey v. Westinghouse,375 U.S. 261,271;N.L.R.B. v. Auburn Rubber Co.,384 F.2d I (C.A. 10). INDEPENDENT PRINTING COMPANY, INC.181record as a whole.The General Counsel contends that the Board in this caseshould not defer to the arbitrator's award on the groundsconsidered below.(1)Brown was not present at the arbitration hearing.There is no question, however, that he had ample notice ofthe arrangements being made for an arbitration hearing onhis transfer and discharge grievances, and of the time andplace of the hearing. He was afforded the opportunity to bepresent, to be represented by an attorney of his own choice,and to file a written statement of his position after thearbitration hearing, and the union counsel and representa-tives were present at the hearing on his behalf.21(2)Brown was not convinced the arbitration would be inhis best interest, and had, therefore, not requested that theUnion take his grievances to arbitration. Brown had filedthe grievances, however, on both his transfer and his dis-charge; he was well aware that the contract grievance proce-dures culminated in binding arbitration; he admittedlyknew that the Union was taking his grievances to arbitra-tion; and he knew the expense of arbitration was a matterof concern to the Union. Nevertheless, while he indicatedto the union representatives that he was not "enthusiastic"about going to arbitration, he at no time explicitly directedthe Union to withdraw his grievances or to process them tosome point short of arbitration.(3)Brown was convinced that the Union was antagonis-tic and would not fairly represent him in the arbitrationproceeding. The record in its entirety shows, however, thatthe representatives of the Union-against whom no chargeswere filed-treated Brown as an active and valued unionmember, believed he had been discriminated against by theRespondent, and acted accordingly. I find completely un-persuasive Brown's testimony that the Union at varioustimes had tried to remove him as shop steward, and finallydid so when he was transferred. There is no evidence thatthe Union notified the Respondent or Brown that Brownwas no longer shop steward. The Union in fact arranged tohave an employee designated as shop steward, when Brownwas unavailable, who agreed to resign the position whenBrown became available again.The General Counsel placed in evidence a number ofwritten grievances and company-union communicationsshowing that employees, including Brown, had been warnedor suspended for work and attendance derelictions, andcontends in her brief that the summary discharge of Brownshowed disparate treatment, that "much of the evidence wehave furnished . . . e.g., disparate treatment, came rightfrom the files of the Union," but that "it is clear that theUnion was not interested in bringing the discrimination-orany other-issue to arbitration, except as it might be usedto defeat the Board's consideration of the issues." I find thatthe evidence does not support these contentions. In the firstplace, the Union had prepared to take Brown's grievancesto arbitration before he notified it that he had gone to theBoard. Further, as to the disparate treatment allegation, itdoes not appear that any of the other incidents involved thesame circumstances as Brown absenting himself from workon the busiest afternoon of the week when he was the onlypressman at the location, without explaining the need to beabsent at that particular time, and in deliberate disregard ofa supervisor's denial of permission to leave and warning ofsevere discipline if Brown left without permission.I find that the record as a whole does not show a conflict-ing interest of the Union vis-a-vis Brown but, rather, showsthat the union representatives vigorously processedBrown'sgrievances and represented him in the arbitration hearing asfairly and fully as possible in view of his failure to appearor to notify the Union that he would not appear.22 More-over, if Brown was in fact concerned about fair representa-tion by the Union at the arbitration hearing, he had theopportunity, as noted above, to present his position in per-son, to be represented by an attorney of his own choice, orto rebut in writing the testimony of the Respondent's wit-nesses which was summarized for him in the letter fromUnion counsel. That Brown did not actually consider theUnion hostile to him is shown by the facts, admitted byBrown, that he sought advice from both Kapilow and Agat-hos about going to arbitration, and asked Agathos, whilearbitration on his grievances was pending, to help him finda job. I credit Agathos' testimony, and not Brown's denials,that Agathos did attempt in Brown's presence to find a jobfor Brown.(4)Brown was convinced that the Respondent would notafford him a fair arbitration hearing because of its resent-ment of his union and protected concerted activities. As setforth above, however, I found unconvincing Brown's testi-mony about his dominant role in such activities,as well ashis testimony that he told Phelan on Friday that he wasgoing to the Board to file charges against the Respondent.I likewise find no probative evidence to support the asser-tions that the Respondent embarked upon the course ofconduct here involved, including the arbitration proceed-ing, in order to remove Brown as shop steward or to accom-plish some other discrimination against Brown. As theRespondent showed at the hearing, it had no voice in thedesignation of shop stewards, and it had no knowledge ofBrown filing charges at the Board until after it dischargedhim 23 Moreover, that the Respondent was willing to haveBrown's grievances fairly resolved is shown by the lengthydiscussion by Company counsel and officials with Brownand the Union representatives about Brown's transfer griev-ance, by its explanation of the decrease in overtime that hadbeen available to Brown at the Long Island City plant andits grant to Brown of guaranteed overtime at the MadisonAvenue location, by the written offer to the Union to waivethe pre-arbitration steps on Brown's discharge grievance soit could be heard at the same time as his transfer grievance,and, finally, by the Respondent's prompt agreement withthe Union to the designation of an arbitrator from a panelsubmitted by the Federal Mediation and Conciliation Ser-21 SeeMcLean Trucking Company,202 NLRB No. 102, in which the Board22 SeeOtero v. Electrical Workers (IUE),474 F.2d 3 (C.A. 9, 1973);Fleetstates: "That employees, as well as the Employer and Union, are bound byCarrier Corporation,201 NLRB No29; Jacobs Transfer, Inc.,201 NLRB No.the bargainingagreement is fundamentalto collectivebargaining." See also34.SpielbergManufacturing Company, supra.23 SeeUnited States Postal Service,202 NLRB No. 24. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDvice and its presentation of evidence to the arbitrator al-though Brown had failed to appear.24(5)The arbitrator did not consider or decide the issuesinvolved herein, namely, whether Brown's transfer and dis-charge were motivated by his Union and protected concert-ed activities which both the Respondent and the Unionresented. I am satisfied, however, from the evidence show-ing that the arbitrator had before him the two grievancessigned by Brown, the testimony by witnesses herein whowere present at the arbitration hearing, and the arbitrator'sopinion and award, that the Respondent has adequatelyshown that the issues of discriminatory motivation werepresented to and considered by the arbitrator,' who foundthat the record before him did not show that Brown wastransferred or discharged discriminatorily because of hisshop steward and other Union and protectedconcertedactivities. 26On the entire record, therefore,it isconcluded that allparties to the contract had agreed to be bound and partici-pated fully in the arbitration proceeding, with the Unionpresenting the case for Brown, who chose, after due notice,not to avail himself of the opportunity to present his viewsin person or in writing; that the procedures followed by thearbitrator appear to have been fair and regular; that thearbitrator considered the issues of the alleged discriminato-ry nature of Brown's transfer and discharge, and found thatBrown's transfer was in accordance with the collective-bar-gaining contract and that his discharge was for cause; andthat the decision of the arbitrator is not clearly repugnantto the purposes and policies of the Act.Accordingly I find, in all the circumstances of this case,that none of the factors urged by the General Counsel fur-nish sufficient basis for departing from the Board's estab-lishedpolicyofgivingbindingeffecttoarbitraldeterminations made in proceedings to which the contract-24 Cf.Anaconda Wire& Cable Co,201 NLRB 839.25Yourga Trucking, Inc.,197 NLRB 928;Gulf States Asphalt Company,200NLRB No. 100.26Superior Motor Transportation, Inc.,200 NLRB No. 139;McLean Truck-ing Company, supra;cf.Fleet Distributing Service, Inc.,200 NLRB No. 35.ing parties have acquiesced, where the proceedingsare fairand regular on their face, where the evidence shows that theissuesof discriminatory motivation were presented to thearbitrator, and where the results are not clearly repugnantto the purposes and policies of the Act. I find further thatit is appropriate, in the absence of evidence of proceduralunfairnessor an award clearly repugnant to the Act, to denyaccessby Brown to the Board's machinery for relitigationof the dispute. To permit Brown to await the outcome of thearbitration proceeding and, in the event of an unfavorabledetermination, to ignore the award in anticipation that amore favorable determination may be reached in the Boardproceeding-as I am convincedBrown wasdoing in thiscase-would encourage forum shopping and multiple litiga-tion,as well asdisregard of the Board's policy ofencourag-ing full useby the contracting parties of arbitration for theresolutionof labor disputes. On the basis of the foregoingand the entire record, therefore, I conclude and find that itwill effectuate the policies of the Act to decline to decide theissuesraised by the allegations of the complaint as toBrown's transfer and discharge, and to give conclusive ef-fect to the arbitrator's award with regard tothese issues. Ishall, therefore, grant the Respondent's motionsto dismiss,and shall, accordingly, recommenddismissalof the com-plaint in its entirety27I accordingly issue the following recommended:ORDER 21The complaint herein shall be, and herebyis,dismissedin itsentirety.27 SpielbergManufacturing Company, supra, The Associated Press,199NLRB No. 168;Gulf States Asphalt Company,supra; Superior Motor Trans-portation Co., Inc., supra;McLean Trucking Company, supra.28 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and order, and all objections thereto shall be deemedwaived for all purposes